Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-3, 5-8, 14-23, 25-27, and 51-58 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Aceto et al (US 2014/0309600), Jaecklein et al (US 2016/0184496), Mansfield et al (US 2013/0228171), and Bouton (US 2012/0259284).
The prior art does not teach or reasonably disclose, alone or in combination, a system for performing reduced pressure tissue therapy comprising a microphone configured to detect an audio signal from a sound wave propagating from a drape, and a computing device configured to filter frequency components of the audio signal, compare a frequency average of the filtered frequencies to a frequency threshold indicative of a fluid leak, and generate an output signal indicating a presence of a fluid leak if the frequency average is greater than the frequency threshold.
Aceto teaches a reduced pressure tissue therapy system with a leak detection computing device that generates an audio signal from a sound wave propagating from a drape (¶ [0032-0033]). The frequency components are then filtered using a low-pass filter (¶ [0035]) and the signal resulting from the low-pass filter is averaged (¶ [0035]) to obtain the frequency average of the filtered frequencies. However, Aceto does not state that the frequency average of the filtered frequencies is compared to a frequency threshold indicative of a fluid leak, and generating an output signal indicating a presence of a fluid leak if the frequency average is greater than the frequency threshold. 
Jaecklein also teaches a system for applying reduced pressure therapy. Jaecklein determines if there is a leak in the system by detecting a flow rate that exceeds a leakage threshold (¶ [0064]). Jaecklein then uses the frequency of the detected pressure signal to determine if the canister/dressing is nearing full and/or to determine the level of exudate in the canister/dressing (¶ [0078]). Jaecklein does this by determining if the frequency of the pressure signal is lower than the threshold, and if so, indicates that the canister is near full (¶ [0078]). As such, the system of Jaecklein does not motivate one of ordinary skill in the art to compare a frequency average of an audio signal to a frequency threshold, and if the frequency average is higher than the frequency threshold, determine that a leak is present in the system.
Mansfield also teaches a leakage detection system, but similarly does not use frequency values of sound pressure waves to determine the presence of a leak. Instead, Mansfield detects a sound within a certain frequency window when a tubing is 
Bouton teaches a dialysis access disconnection detection system which uses radio-frequency transmitters to determine the presence of a leak at the access site. However, Bouton determines the presence of a leak by determining that the radio-frequency transmission at the baseline level is greater than the radio-frequency transmission when a leak occurs (Claim 17). Therefore, Bouton teaches away from detecting a leak when a frequency average of a detected signal is higher than a frequency threshold. Additionally, radio-frequency signals are not audio signals, which further teaches away from the Aceto reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA R ARBLE/           Examiner, Art Unit 3781